Case 3:16-cv-00393-TJC-JRK Document 102 Filed 07/29/19 Page 1 of 5 PagelD 4036

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
ROSIE JONES,
Plaintiff,
Vv. Case No. 3:16-cv-393-J-32JRK
FLASH DANCERS, INC.,

Defendant.

 

VERDICT

We, the Jury, return the following verdict:

Section One - Violation of the Lanham Act, 15 U.S.C. § 1125(a):
False Advertising

1. Was Flash Dancers, Inc.’s advertising featuring Plaintiff Rosie
Jones false or misleading? (Uf your answer is “Yes” to this question, proceed to
number 2; if, you answer “No,” then you do not need to answer any more
questions in this section and you should proceed to Section Two)

dF Gs _____No

cs Did Flash Dancers, Inc.’s advertising featuring Plaintiff Rosie
Jones deceive, or have the capacity to deceive, consumers? (Jf you answer “Yes,”
proceed to number 8; if you answer “No,” then you do not need to answer any
more questions in this section and you should proceed to Section Two)

DW ven _____No

 

 
Case 3:16-cv-00393-TJC-JRK Document 102 Filed 07/29/19 Page 2 of 5 PagelD 4037

3: Did Flash Dancers, Inc.’s deceptive advertising featuring Plaintiff
Rosie Jones have a material effect on consumers’ purchasing decisions? (If your
answer is “Yes” to this question, proceed to number 4; if you answer “No,” then
you do not need to answer any more questions in this section and you should

proceed to Section Two)

SL ves ____No

4. Did the product or service misrepresented by Flash Dancers, Inc.
affect or involve interstate commerce? (Jf your answer is “Yes” to this question,
proceed to number 5; if you answer “No,” then you do not need to answer any
more questions in this section and you should proceed to Section Two)

te ____No

5. Did Plaintiff Rosie Jones suffer actual damages as a result of Flash
Dancers, Inc.’s advertising featuring her image? (After answering this question,

proceed to number 6)
Yes No

If your answer is “Yes,” in what amount?

 

$

6. Was Flash Dancers, Inc.’s conduct of using Plaintiff Rosie Jones’s
trademark willful and deliberate, was Flash Dancers, Inc. unjustly enriched, or
is the award of Flash Dancers, Inc.’s profits necessary to deter future conduct?

Yes /__No

If your answer is “Yes,” in what amount?

$

If you answered “No” for both questions 5 and 6, then proceed to number
7; if you answered “Yes” to either question or both, proceed to Section Two)

 

 

 
Case 3:16-cv-00393-TJC-JRK Document 102 Filed 07/29/19 Page 3 of 5 PagelD 4038

 

 

 

‘e Even though Plaintiff Rosie Jones has not been awarded any actual
monetary damages or Flash Dancers, Inc.’s profits, is Plaintiff Rosie Jones
entitled to nominal damages as a result of any of Flash Dancers, Inc.’s
infringement of her trademark? (When you have finished this question, proceed

to Section Three)
DP v0 ____No

If your answer is “Yes,” in what amount?

$_2,500.0° _

Section Two - Violation of the Lanham Act, 15 U.S.C. § 1125(a):
False Endorsement

 

I. Does Plaintiff Rosie Jones have trademark rights in her name,
image, or likeness that is entitled to protection? (Jf your answer is “Yes” to this
question, proceed to number 2; if you answer “No,” then you do not need to answer
any more questions in this section and you should proceed to Section Three)

Yes No

2. Has Plaintiff Rosie Jones proven by a preponderance of the
evidence that Flash Dancers, Inc.’s use of her name, image, or likeness in Flash
Dancers, Inc.’s advertisements was likely to cause confusion among consumers
as to the affiliation, connection, or association between Rosie Jones and Flash
Dancers, Inc., or as to Rosie Jones’s sponsorship or approval of Flash Dancers,
Inc.? Uf your answer is “Yes” to this question, proceed to number 3; if you answer
“No,” then you do not need to answer any more questions in this section and you
should proceed to Section Three)

¥__Yes No

 
Case 3:16-cv-00393-TJC-JRK Document 102 Filed 07/29/19 Page 4 of 5 PageID 4039

3. Did Plaintiff Rosie Jones suffer any actual damages as a result of
the Flash Dancers, Inc.’s use of her trademark? (After answering this question,

proceed to number 4)
Yes Y¥__No

If your answer is “Yes,” in what amount?

4, Was Flash Dancers, Inc.’s conduct of using Plaintiff Rosie Jones’s
trademark willful and deliberate, Flash Dancers, Inc. unjustly enriched, or is
the award of Flash Dancers, Inc.’s profits necessary to deter future conduct?

____Yes Le

If yes, in what amount?

$

If you answered “No” for both questions 3 and 4, then proceed to number
5; if you answered “Yes” to either question or both, proceed to Section Three)

5. Even though Plaintiff Rosie Jones has not been awarded any actual
monetary damages or Flash Dancers, Inc.’s profits, is Plaintiff Rosie Jones
entitled to nominal damages as a result of Flash Dancers, Inc.’s infringement
of her trademark? (When you have finished this question, proceed to Section

Three)
SL tm ____No

If your answer is “Yes,” in what amount?

$_2,500.°0

 

 

 
Case 3:16-cv-00393-TJC-JRK Document 102 Filed 07/29/19 Page 5 of 5 PagelD 4040

Section Three - Violation of Fla. Stat. § 540.08 and
Common Law: Misappropriation of Name or Likeness

iL. The Court has found as a matter of law that Flash Dancers, Inc. is
hable for unauthorized misappropriation of Plaintiff Rosie Jones’s image. Thus,
you will only consider the issue of damages. What is the amount of damages
that should be awarded to Plaintiff Rosie Jones for the misappropriation of her

image?

Actual Damages (excluding a reasonable royalty):

a

Reasonable Royalty:

$ F Co Bo

Section Four - Unjust Enrichment

 

d Was Flash Dancers, Inc. unjustly enriched from using Plaintiff

Rosie Jones’s image?
____Yes h

If yes, in what amount has Flash Dancers, Inc. been unjustly enriched
that should be returned to Plaintiff Rosie Jones?

$

After answering this question, the foreperson should sign and date this
verdict form, and you should proceed to any remaining verdict forms.

SO SAY WE ALL this Z7 day of July, 2019.

=Ze >

t ft
Foreperson

 

 
